15-2742
     United States v. Thorpe

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 30th day of June, two thousand sixteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                GUIDO CALABRESI,
 8                REENA RAGGI,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       UNITED STATES OF AMERICA,
13                Appellee,
14
15                    -v.-                                               15-2742
16
17       JOSEPH D. THORPE,
18                Defendant-Appellant.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        Lisa A. Peebles (with Gene V.
22                                             Primomo & Melissa A. Tuohey on
23                                             the brief), Office of the
24                                             Federal Public Defender,
25                                             Syracuse, New York.
26
27       FOR APPELLEE:                         Rajit S. Dosanjh (with Wayne A.
28                                             Myers on the brief) for Richard

                                                  1
 1                              S. Hartunian, United States
 2                              Attorney for the Northern
 3                              District of New York, Syracuse,
 4                              New York.
 5
 6        Appeal from a judgment of the United States District
 7   Court for the Northern District of New York (Hurd, J.).
 8
 9        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
10   AND DECREED that the judgment of the district court be
11   AFFIRMED.
12
13        Joseph D. Thorpe appeals from the judgment of the
14   United States District Court for the Northern District of
15   New York (Hurd, J.), sentencing Thorpe to four months’
16   imprisonment and three years of supervised release stemming
17   from Thorpe’s violation of supervised release already
18   imposed in conjunction with his conviction and sentence for
19   selling crack cocaine. We assume the parties’ familiarity
20   with the underlying facts, the procedural history, and the
21   issues presented for review.
22
23        1. Thorpe contends that the district court
24   inadequately explained its rationale for subjecting Thorpe
25   to a three-year term of supervised release. Thorpe raises
26   this argument for the first time on appeal; it is
27   accordingly reviewed for plain error, meaning that there
28   must be an error, the error must be “‘clear or obvious,’”
29   the error must have “‘affected the appellant’s substantial
30   rights,’” and the error must seriously affect “‘the
31   fairness, integrity or public reputation of judicial
32   proceedings.’” United States v. Marcus, 560 U.S. 258, 262
33   (2010) (quoting Puckett v. United States, 556 U.S. 129, 135
34   (2009)). Thorpe has not met this exacting standard, given
35   the pre-sentencing colloquy between the district court and
36   Thorpe, and the “minimal” nature of a district court’s
37   obligation to explain a supervised release component of a
38   sentence that is within the range recommended by the
39   Sentencing Guidelines. United States v. Cassesse, 685 F.3d
40   186, 192 (2d Cir. 2012).
41
42        2. Thorpe argues that the three-year term of
43   supervised release is substantively unreasonable.
44   Challenges to the reasonableness of a sentence are reviewed
45   under an “‘abuse-of-discretion standard’”; substantive
46   unreasonableness “provide[s] a backstop for those few cases
47   that, although procedurally correct, would nonetheless

                                  2
 1   damage the administration of justice because the sentence
 2   imposed was shockingly high, shockingly low, or otherwise
 3   unsupportable as a matter of law.” United States v. Rigas,
 4   583 F.3d 108, 114, 123 (quoting United States v. Cavera, 550
 5 F.3d 180, 190 (2d Cir. 2008) (en banc)). Because of
 6   Thorpe’s repeated failures to comply with conditions of
 7   supervision, the three-year term of supervised release was
 8   not substantively unreasonable.
 9
10        For the foregoing reasons, and finding no merit in
11   Thorpe’s other arguments, we hereby AFFIRM the judgment of
12   the district court.
13
14                              FOR THE COURT:
15                              CATHERINE O’HAGAN WOLFE, CLERK
16




                                  3